Name: Commission Regulation (EC) No 917/96 of 22 May 1996 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  cooperation policy;  beverages and sugar
 Date Published: nan

 23 . 5. 96 EN Official Journal of the European Communities No L 123/15 COMMISSION REGULATION (EC) No 911/96 of 22 May 1996 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2 , 3 , 4 and 5 of Council Regulation (EEC) No 1601/92 the amendments introduced by the abovementioned Regulation relating to the nomenclature; Whereas the amendments set out in Regulation (EEC) No 3846/87 came into force on 9 December 1995; whereas the adjustments provided for in this Regulation should also be made to apply from that date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 56 (4) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95 (4), and in particular Article 3 (4) and the second paragraph of Article 7 thereof, Whereas Commission Regulation (EC) No 2806/95 f) amends Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural products nomenclature for export refunds (6), as last amended by Regulation (EC) No 823/96 f), by introducing a new export refunds nomenclature for wine sector products; Whereas the products eligible for the aids referred to in Article 3 (2) of Regulation (EEC) No 1601 /92 are described in accordance with the provisions of Regulation (EEC) No 3846/87, in particular Part 17 thereof; whereas the product codes should be adjusted to take account of HAS ADOPTED THIS REGULATION: Article 1 Annex XII, Part B, to Commission Regulation (EC) No 2883/94 (8) is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 9 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 31 . O OJ No L 173, 27. 6 . 1992, p. 13 . ( «) OJ No L 260, 31 . 10 . 1995, p. 10 . H OJ No L 291 , 6. 12. 1995, p. 10 . H OJ No L 366, 24. 12. 1987, p. 1 . f) OJ No L 111 , 4. 5. 1996, p. 9 . f) OJ No L 304, 29. 11 . 1994, p. 18 . No L 123/ 16 EN Official Journal of the European Communities 23 . 5 . 96 ANNEX ANNEX XII PART B Amounts of aids granted (In ecus) Product codes (') Amount of aids applicable to productsoriginating in the Community 2204 21 79 120 4,782 (2) 2204 21 79 220 4,782 2204 21 79 180 1,437 (3) 2204 21 79 280 1,437 2204 21 79 910 4,782 2204 21 80 180 1,437 2204 21 80 280 1,437 2204 21 83 120 4,782 2204 21 83 180 1,437 2204 21 84 180 1,437 2204 29 62 120 4,782 2204 29 62 220 4,782 2204 29 62 180 1,437 2204 29 62 280 1,437 2204 29 62 910 4,782 2204 29 64 120 4,782 2204 29 64 220 4,782 2204 29 64 180 1,437 2204 29 64 280 1,437 2204 29 64 910 4,782 2204 29 65 120 4,782 2204 29 65 220 4,782 2204 29 65 180 1,437 2204 29 65 280 1,437 2204 29 65 910 4,782 2204 29 71 180 1,437 2204 29 71 280 1,437 2204 29 72 180 1,437 2204 29 72 280 1,437 2204 29 83 120 4,782 2204 29 83 180 1,437 2204 29 84 180 1,437 (') The products codes are defined in Regulation (EEC) No 3846/87 (OJ No L 366 of 24. 12. 1987, p. 1 ), as amended by Regulation (EC) No 2806/95 (OJ No L 291 of 6. 12. 1995, p. 14). (2) The amount ECU 4,782 is per hectolitre of product. (3) The amount ECU 1,437 is per cent vol. and hectolitre of product (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87).'